Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on September 15, 2021, where Applicant amended the claims. Claims 2-11 remain pending.

Response to Arguments
The Terminal Disclaimer filed on 9/15/21 is acknowledged. The Double Patenting rejection is withdrawn.
Applicant’s arguments, filed 9/15/21, and in regards to the rejections have been fully considered but are not persuasive. Furthermore, a 112 rejection is presented based on the amendments.
Applicant argues that Melamed does not teach a cumulative time, comprising a time spent on a first activity by a client device from the plurality of client devices, and a time spent on a second activity by an indirect client device from the plurality of indirect client devices.
In reply, Firstly, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the claim limitation “cumulative time” is a broad statement of using two time-based factors together (ie. cumulatively). Applicant has not explained in any detail (or with reference to the specification) what exactly is the definition of “cumulative time”. Accordingly the broad claim language only requires the clients to spend time on two different activities, a first activity and a second activity. Secondly, Melamed teaches this 
Applicant argues that no reason was given was to why the combination is obvious for one of ordinary sill in the art to achieve “pairing users to facilitate communication between the users”.  
In reply, Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Melamed teaches pairing customers and agents in a way that would improve the level of understanding and communication between them and thus improve business practices and customer satisfaction (see Melamed, at least paragraph 5).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 lines 18-19 recites “the plurality of client devices…”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is a new client device or if it refers to one of the previously mentioned user, remote, direct, or indirect device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Polston (US Publication 20100250344) in view of Melamed et al (US Publication 20100332286).
In reference to claim 1, Polston teaches a system for forming a relationship matrix and establishing communication for a plurality of user devices comprising:
a network-connected relationship matrix management computer comprising a memory, a processor, and a plurality of programmable instructions stored in the memory and operating on the processor, the plurality of programmable instructions when executed by the processor, (see at least paragraph 21 lines 1-10) cause the processor to:

assign a plurality of uniqueIDs to the plurality of user devices; (see at least paragraph 43 lines 9-15 and paragraph 44 lines 1-10, which teaches storing user information)
receive a plurality of geographic device locations associated to the plurality of user devices, comprising a first location, wherein the first location is a browsing location; (see at least paragraphs 27-28, which teaches geographic areas of users and user browsing interest)
identify one or more remote devices, the one or more remote devices associated with the first location; (see at least paragraphs 27 & 48, which teaches devices associated with the geographic area)
compute an aggregate score for each of the one or more remote devices, wherein the aggregate score for a first remote device is computed; (see at least paragraph 60, which teaches computing performance scores for agents and each score is computed based on an aggregate of of values)
select a first remote device of the one or more remote devices based at least on the score for the first remote device; (see at least paragraphs 58 & 64, which teaches selecting device)
form a relationship matrix comprising a first unique ID associated with the client device and a second unique ID associated with the first remote device; (see at least paragraphs 44-45, which teaches forming the relationship connection between users)

Polston fails to explicitly teach wherein the aggregate score is computed based at least on  a cumulative time, comprising a time spent on a first activity by a client device from the plurality of client devices, and a time spent on a second activity by an indirect client device from the plurality of indirect client devices. However, Melamed teaches this since Melamed discloses factoring the current and historical communications of a customer (paragraph 61 lines 7-10), equating to the claimed time of first activity, and discloses an agent with sufficient previous experience to handle certain types of communications and problems (paragraph 61 lines 15-27), equating to the claimed time of second activity. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Polston based on the teachings of Melamed for the purpose of pairing customers and agents in a way that would improve the level of understanding and communication between them and thus improve business practices and customer satisfaction (see Melamed, at least paragraph 5)
In reference to claim 3, this is taught by Polston, see at least paragraph 60, which teaches calculating a score based on multiple factors.
In reference to claim 4, this is taught by Polston, see at least paragraph 46, which teaches geographic location.
In reference to claim 5, this is taught by Polston, see at least paragraph 46, which teaches database profile.
In reference to claim 6, this is taught by Polston, see at least paragraph 46 & 49, which teaches comparing the request to a database for the geographic area
In reference to claim 7, this is taught by Polston, see at least paragraphs 58 & 60, which teaches selecting agent based on availability.
In reference to claim 8, this is taught by Polston, see at least paragraph 28, which teaches communication.
In reference to claim 9, this is taught by Polston, see at least paragraph 64, which teaches a message to accept or decline.
In reference to claim 10, this is taught by Polston, see at least paragraph 64.
In reference to claim 11, Polston fails to explicitly teach the first location comprises GPS coordinates associated to the client device. However, Polston does teach geographic location of the buyer (see at least paragraph 27). “Official Notice” is taken that geographic location based on GPS coordinates is old and well known in the art.  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Polston based on the state-of-the-art, for the purpose of obtaining accurate and precise geographic coordinates of the buyer.  
Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 6, 2021

/RAMY M OSMAN/Primary Examiner, Art Unit 2457